Title: From Thomas Jefferson to Thomas Munroe, 26 April 1805
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Apr. 26. 05.
                  
                  Th: Jefferson presents his compliments to mr Munroe. he has this moment seen a wooden house building in F. street near mr Hoben’s which seems indubitably beyond the limits allowed. he prays him to have it examined, & if found unlawful, to have injunctions instantly served on all liable to them.
               